Title: To George Washington from Clement Gosselin, 18 September 1789
From: Gosselin, Clement
To: Washington, George


          
            Du Lac Champlain petitte Riviere Chazy.
            Le 18 7bre 1789
          
          J’offre a votre Excellence La situation peauvre, et triste D’une personne Languissante avec toutte sa famille, Qui ne sauroit Dans Cette Occasion, pouvoir vous assurer de ses Respest. Luy même est obligé, d’avoir Recour a la voies Littéral, pour se Dédommager de Ce quil seroit Charmé De faire Luy même, s’il n’etoit Empéché par La maladie, Qui L’accable Annuellement.
          Votre Excellence N’est pas En doute, de Ce que L’etat De nouvelle york nous ont Reçus Comme Citoyens Dans Cette province, et quil nous ont Donnée Charitablement Certaine quantité de Tere pour nous y établir, et Que Tous Les frais tant Que De L’arpentage et Des patentes signé par Le Gouverneur De Cette province seroit payée par nous Refugiers Canadiens.
          J’ose Représenter a votre Excellence Qu’une partie des Dittes Terres ont Eté mesurée et payée par nous, aux arpenteur, et, Comme il s’en trouve qui sont occupé par L’ennemis, Cela est

Cause Que nous N’en pouvont pas jouir, Entendue Quil nous En est Empechée par L’Ennemis Commun du Canada.
          Nous avont Ensuitte été averti qu’il nous falloit au premier de Novembre prochain, aller Chercher nos patentes Chez le Gouverneur Clinton ou a faute De Quoy si nous n’avions pas De Quoy Les Payer, Que Les Terres Qui nous ont Eté promises Nous seroit ôtée.
          J’ose dire Quapres avoir vue De meilleur jour que Cela est Tres sensible faute De moyens, et apres avoir perdue moi même mes Biens Du Canada pour Le soutiens Commun Des Etats, helas je ne Demende pas De si grand Biens Que L’on me Lesse La ou je suis avec seuretée, et Que L’on me Lesse Au moins finir En paix, un Restant De Misérable vie, Que jai Toujour Treinée De puis Que jai Eté Blessé a york town En Virginie.
          J’ose prier votre Excellence, Comme Connoissant Quil a pour Les affligée un Coeur Remplié De Charitée, De vouloir Dire un mot a mon Egar Au Gouverneur Clinton votre Excellence Connoit Tres Bien Toutte Les peinnes Que jai Essuyée pendant La Guerre pour Donner Les jntelligences Du Canada avec La plus Grande exactitude et fidelité possible je ne Demande Qu’un peu D’Egar pour ma situation présente.
          Pour moi qui est Dans une perpetuelle admiration De vos Bontée, je ne sçai aussi Que Garder Le silence Respectueux si Ce n’est que vous me permettiez de Le Rompre pour vous assurer par trois  fois  trois  De La plus profonde soumission avec Laquel je suis De votre Excellence Votre Tres Humble et Tres obéissant Serviteur
          
            Clement Gosselin
          
        